In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐3236 
GEFT OUTDOORS, LLC,  
                                                  Plaintiff‐Appellant, 
                                  v. 

CITY OF WESTFIELD, Hamilton County, Indiana, 
                                        Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 17‐cv‐04063 — Tanya Walton Pratt, Judge. 
                     ____________________ 

       ARGUED APRIL 5, 2019 — DECIDED APRIL 25, 2019 
                 ____________________ 

   Before FLAUM, KANNE, and SCUDDER, Circuit Judges. 
    FLAUM, Circuit Judge. GEFT Outdoors, LLC began building 
a digital billboard on its property in the City of Westfield, In‐
diana without obtaining or applying for the requisite sign per‐
mit. GEFT believed Westfield’s relevant sign standards ordi‐
nance  contains  unconstitutional  content‐based  speech  re‐
strictions and that this invalidity renders the ordinance non‐
existent. GEFT only stopped installing the billboard when a 
contract  attorney  for  Westfield  threatened  to  arrest  GEFT’s 
2                                                       No. 18‐3236 

representatives if the installation work continued. After this 
confrontation,  Westfield  and  GEFT  filed  dueling  injunction 
motions. GEFT asked for an injunction preventing Westfield 
from violating its due process rights; Westfield asked the dis‐
trict court to enjoin GEFT from installing the billboard pend‐
ing  the  outcome  of  this  litigation.  The  district  court  denied 
GEFT’s  motion  and  granted  Westfield’s  motion,  and  GEFT 
filed this interlocutory appeal. We affirm. 
                          I. Background 
     A. GEFT’s Billboard & Westfield’s Sign Standards 
    Plaintiff‐appellant GEFT buys and leases land upon which 
it builds, maintains, and operates signs. It holds a valid lease‐
hold interest in property located in Westfield (the “Esler Prop‐
erty”), and it initiated this lawsuit because it sought to build 
a digital billboard (the “Billboard”) on this leased property. 
To do so, it needed a permit from both the State of Indiana 
and the City of Westfield. See Ind. Dep’t of Transp., Outdoor 
Advertising         Control        Manual          46       (2014), 
https://www.in.gov/indot/files/Permits_OutdoorAdvertis‐
ingControlManual_2014.pdf  (Indiana  permitting  require‐
ments  “are  in  addition  to  any  permit  or  licensing  require‐
ments of local governing bodies”).  
    Defendant‐appellee  Westfield  adopted  the  Westfield‐
Washington  Township  Unified  Development  Ordinance  in 
2014. See generally Westfield‐Washington Township, Ind. Or‐
dinance (“UDO”). The UDO regulates a broad range of devel‐
opment  activities  in  Westfield,  including  the  design,  place‐
ment, and  maintenance  of signs within  the  city. Id. art. 6.17 
(the “Sign Standards”).  
No. 18‐3236                                                              3

    The  Sign  Standards  require  a  permit  for  most  signs,  but 
thirteen  categories  are  exempt  from  that  requirement  (the 
“Permit  Exceptions”).  Id.  art. 6.17(C)–(D).1  The  Sign  Stand‐
ards also prohibit twelve types of signs entirely, two of which 
the  parties  discuss  here.  See  id.  art. 6.17(E).  “Off‐premise 
Signs” are not allowed in Westfield, “except as otherwise per‐
mitted  by”  the  UDO  (the  “Off‐Premises  Ban”).  Id. 
art. 6.17(E)(5). An off‐premises sign is “[a] Sign directing at‐
tention to a specific business, product, service, entertainment, 
or  any  other  activity  offered,  sold,  or  conducted  elsewhere 
than upon the lot where the Sign is displayed.” Id. art. 12.1. 
Westfield also bars “Pole Signs.” Id. art. 6.17(E)(4). A pole sign 
is “[a] Sign which is supported by one or more poles, posts, 
or braces upon the ground, in excess of six (6) feet in height, 
not attached to or supported by any building.” Id. art. 12.1.  
    The UDO treats signs erected in violation of its provisions 
(including  signs  erected  without  permits)  as  common  nui‐
sances.  Id.  art. 11.2.  To  remedy  such  a  nuisance,  Westfield 
“may issue a stop work order and shall advise the Property 
Owner of the sign … in writing of a violation of this Chapter 
and specify a date for compliance. The written notice shall de‐
scribe the violation, appeal process, and enforcement provi‐
sions  including  penalties  that  may  be  assessed.”  Id. 
art. 11.5(A).  The  city  may  also  obtain  an  injunction  in  state 
court to restrain UDO violations. Id. art. 11.5(B).  



                                                 
      1 Westfield amended these categories in April 2018. Any amendments 

are irrelevant for purposes of appeal, however, and so we cite only to the 
version of the UDO in force during the relevant events in late 2017. This 
version is available in the record on appeal, at page 32 of the Appendix.  
4                                                   No. 18‐3236 

    GEFT obtained the requisite sign permit from Indiana in 
October  2017.  However,  it  never  obtained  (or  even  applied 
for) a sign permit from Westfield. 
     B. GEFT’s Billboard & Federal Lawsuit 
     Notwithstanding its lack of permit, GEFT began to erect 
the Billboard on the Esler Property on November 2, 2017. Spe‐
cifically, GEFT installed a steel pole in the ground to serve as 
the Billboard’s foundation and built a forty‐square‐foot “No 
Trespassing” sign nearby. The next day, GEFT sued Westfield 
in the Southern District of Indiana, challenging two portions 
of  the  Sign  Standards—the  Permit  Exceptions  and  the  Off‐
Premises Ban—as  unconstitutional content‐based speech re‐
strictions.  GEFT  specifically  alleged  the  Permit  Exceptions 
and  the  Off‐Premises  Ban  violated  the  First  Amendment  to 
the United States Constitution and Article I, § 9 of the Indiana 
Constitution,  and  that  the  Sign  Standards  did  not  comply 
with Indiana Home Rule requirements. GEFT sought as relief 
a declaratory judgment that the UDO’s Sign Standards chap‐
ter was unconstitutional on its face and as applied, an order 
enjoining Westfield from enforcing the chapter, and damages 
pursuant to 42 U.S.C. § 1983. 
    On November 7, Westfield posted a “Stop Work Notice” 
on the steel pole on the Esler Property. The notice listed two 
UDO violations: “Installation of an accessory structure with‐
out a permit” and “Installation of a sign without a permit.” 
GEFT responded to this development by letter on November 
21, informing Westfield that it “intend[ed] to move forward 
with the erection of the Billboard” within the next thirty days. 
GEFT also informed the city that in its view, the Sign Stand‐
ards simply did not apply to this planned work:  
No. 18‐3236                                                                      5

           The City’s Sign Standards purport to preclude 
           the erection of the Billboard. However, the Sign 
           Standards  are  unconstitutional  under  applica‐
           ble  law,  as  they  restrict  GEFT’s  right  to  free 
           speech  under  the  First  Amendment.  Because 
           they  are  unconstitutional,  it  is  as  if  the  Sign 
           Standards  do  not  exist.…  Because  the  Sign 
           Standards are void due to their unconstitution‐
           ality … there are no local sign regulations gov‐
           erning GEFT’s erection of the Billboard.  
    In  turn,  Westfield  sent  another  letter  on  November  22, 
elaborating  on  the  UDO  violations  identified  on  its  earlier 
Stop Work Notice.2 First, Westfield stated that the steel pole 
constituted  an  “Accessory  Building”  under  the  UDO,  and 
GEFT should have obtained an improvement location permit 
(separate  from  and  in  addition  to  a  sign  permit)  before  in‐
stalling it.3 Second, Westfield informed GEFT that if the steel 

                                                 
      2 The letter referenced a third violation—“[t]he installation of a non‐

conforming pole sign”—that is unrelated to the instant lawsuit because it 
involves another sign on the Esler Property. 
      3 All improvements made to real property within Westfield require 

improvement  location  permits.  UDO  art. 2.5(D).  An  “improvement”  in‐
cludes “[a]ny building, structure, parking facility, fence, gate, wall, work 
of art, underground utility service, Land Disturbing Activity, or other ob‐
ject  constituting  Development,  a  physical  alteration  of  real  property,  or 
any part of such alteration.” Id. art. 12.1. An “accessory building” is “[a] 
subordinate  building  or  structure,  the  use  of  which  is  incidental  to  and 
customary in connection with the Principal Building or use and which is 
located on the same Lot with such Principal Building or use and is under 
the same ownership.” Id. A structure, in turn, is “[a]nything constructed 
or erected which requires location on the ground or attachment of some‐
thing having location on the ground.” Id.  
6                                                       No. 18‐3236 

pole was intended to be part of a sign, there were two further 
issues:  GEFT  should  have  applied  for  a  sign  permit  before 
commencing installation, and in any event, the UDO bans all 
pole signs. Finally, Westfield informed GEFT that “[t]his letter 
is being provided as a warning to notify you of these viola‐
tions … Please remedy this violation within thirty (30) days 
from  the  issuance  of  this  letter  (December  22nd)  in  order  to 
avoid further enforcement action.” Westfield then posted two 
more  Stop  Work  Notices  (identical  to  the  first)  on  the  steel 
pole, on November 27 and December 8. 
    Despite  these  notices,  GEFT  mobilized  a  construction 
team on December 16 to finish erecting the Billboard by plac‐
ing an “advertising head” on the steel pole. At approximately 
8:15  AM, GEFT’s contractors began their work by offloading 
steel  components  at  the  site,  on  the  ground  near  the  pole. 
GEFT’s founder and owner Jeffrey Lee was onsite that morn‐
ing, along with GEFT representative John Kisiel, two contrac‐
tors hired to perform sign erector work on the sign head in‐
stallation (Marshall Heath Brock and Phillip Finn), a crane op‐
erator, and others. At around 10:15 AM, Westfield City Inspec‐
tor Matthew Skelton arrived at the Esler Property along with 
two Westfield police officers. They demanded that all work 
stop, and one of the police officers told Lee that if construction 
continued, GEFT would be “asking for trouble.”  
    While the City Inspector and the officers were still onsite, 
counsel  for  Westfield  e‐mailed  GEFT’s  counsel,  informing 
them that “GEFT or its agents … appear to be attempting to 
continue to build a structure without a permit in violation of 
the Westfield UDO and the Stop Work Order. Law enforce‐
ment has been called and the City will use its police powers 
as  necessary  to  enforce  the  stop  work  order.”  Counsel  for 
No. 18‐3236                                                          7

GEFT responded that Westfield had no legal basis to cease ac‐
tivity at the Esler Property; Westfield’s counsel in turn cited 
the UDO and noted that the city “has the authority to abate a 
common nuisance by using its police powers.” 
   Back  at  the  Esler  Property,  Skelton  spoke  with  each  of 
GEFT’s onsite contractors, including Brock and Finn, inform‐
ing them that they would be fined if they continued to do any 
work on the Billboard in violation of the Stop Work Orders. 
The crane operator demobilized the crane and the contractors 
stopped all their work. But approximately five minutes after 
Skelton and the police officers left the site, the contractors re‐
sumed installation of the Billboard. 
    About twenty minutes later, Brian Zaiger (a partner at a 
private  law  firm  representing  the  city)  arrived  at  the  site. 
Zaiger  identified  himself  as  a  “City  Attorney”  and  advised 
Lee that “the police were on their way.” Zaiger then pointed 
at Lee and Kisiel and said that if work was not stopped im‐
mediately, he would have them arrested along with GEFT’s 
onsite contractors. When Lee said that this was a civil matter 
rather than a criminal one, Zaiger responded that Lee was in 
violation of the Stop Work Orders, any continued work was a 
nuisance,  and  the  only  way  to  abate  the  nuisance  was  to 
“throw you two in jail and then figure it out from there.” Dur‐
ing his exchange with Zaiger, Lee called GEFT’s attorney and 
offered the phone to Zaiger; Zaiger, however, said he “wasn’t 
interested” in speaking with him. According to Zaiger, he did 
not know it was counsel for GEFT that was on the call, as Lee 
had “just said he had a lawyer on the phone.” 
   Zaiger also approached the crane operator and three other 
contractors  to  tell  them  that  they  would  be  arrested  if  they 
8                                                         No. 18‐3236 

continued to do work at the site. The crane operator demobi‐
lized the crane and the contractors stopped performing any 
work. Lee also instructed GEFT’s contractors to cease further 
work on putting the advertising head onto the Billboard. Lee 
observed Zaiger tell a police officer who had returned to the 
site that, because work had stopped on the sign, there was no 
need to arrest anyone.  
   Westfield  posted  another  Stop  Work  Notice  on  GEFT’s 
pole on December 18, and it posted more comprehensive Stop 
Work Orders on the pole on January 19 and January 26, 2018. 
According  to  Lee,  though,  GEFT  stopped  work  on  the  Bill‐
board only because of Zaiger’s December 16 arrest threats, not 
because of the city’s Stop Work Notices or Orders.  
     C. Preliminary Injunction & Restraining Order Motions 
     Three days after this confrontation at the Esler Property, 
Westfield  filed  a  motion  for  a  restraining  order  compelling 
GEFT to immediately stop work on the installation of its sign 
pending the outcome of its federal lawsuit. According to the 
city, this was necessary to maintain the status quo during the 
litigation,  and  it  was  warranted  because  GEFT  had  demon‐
strated its refusal to adhere to the UDO’s permit requirements 
and pole‐sign ban. 
    GEFT then filed an amended complaint and its own pre‐
liminary  injunction  motion.  GEFT’s  First  Amended  Com‐
plaint, which is the operative version for purposes of appeal,4 
included the three causes of action in the original complaint: 
(1) the  Permit  Exceptions  violate  the  First  Amendment  and 

                                                 
     4 Since filing this appeal, GEFT has moved to file a second amended 

complaint and a supplemental complaint. 
No. 18‐3236                                                           9

Article I, § 9 of the Indiana Constitution; (2) the Off‐Premises 
Ban violates the same provisions; and (3) the Sign Standards 
are void for not fulfilling the requirements of Indiana’s Home 
Rule. GEFT also added two new causes of action to its com‐
plaint based on the events of December 16: (4) a due process 
claim pursuant to 42 U.S.C. § 1983; and (5) a claim for abuse 
of  process.  In  its  contemporaneous  preliminary  injunction 
motion, GEFT requested that the court enjoin Westfield from 
(a) “Taking any further actions to enforce the Stop Work No‐
tice;” (b) “Taking any further actions to prevent GEFT from 
enjoying the use of its property without due process of law;” 
and  (c) “Threatening  GEFT  and/or  its  representatives  with 
imprisonment, or imprisoning them, for violation of the UDO 
and/or  the  Stop  Work  Notice  (or  any  similar  order)  when 
GEFT finishes construction of the … Billboard.”  
   After a hearing on both motions, the court denied GEFT’s 
motion  and  granted  Westfield’s  motion  on  September  28, 
2018. It ordered GEFT “to not continue any work on its pole 
and digital sign in Westfield until after resolution of this case 
on the merits.” This interlocutory appeal followed. 
                           II. Discussion 
    When reviewing a district court’s grant or denial of a pre‐
liminary injunction, “legal conclusions are reviewed de novo, 
findings  of  historical  or  evidentiary  fact  for  clear  error,  and 
the balancing of the injunction factors for an abuse of discre‐
tion.” Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 
2006). To obtain a preliminary injunction, a plaintiff “must es‐
tablish  that  it  has  some  likelihood  of  success  on  the  merits; 
that it has no adequate remedy at law; that without relief it 
will suffer irreparable harm.” Planned Parenthood of Ind. & Ky., 
Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809, 816 (7th 
10                                                      No. 18‐3236 

Cir. 2018). If the plaintiff fails to meet any of these threshold 
requirements,  the  court  “must  deny  the  injunction.”  Girl 
Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 
549 F.3d 1079, 1086 (7th Cir. 2008). However, if the plaintiff 
passes  that  threshold,  “the  court  must  weigh  the  harm  that 
the plaintiff will suffer absent an injunction against the harm 
to the defendant from an injunction, and consider whether an 
injunction  is  in  the  public  interest.”  Planned  Parenthood,  896 
F.3d at 816. This Circuit “employs a sliding scale approach” 
for this balancing: if a plaintiff is more likely to win, the bal‐
ance of harms can weigh less heavily in its favor, but the less 
likely a plaintiff is to win the more that balance would need 
to weigh in its favor. Id.  
    Like the district court, we begin our analysis with GEFT’s 
preliminary  injunction  motion  before  turning  to  Westfield’s 
motion. We note that our analysis of these motions need not 
involve  any  discussion  of  GEFT’s  First  Amendment  chal‐
lenges to specific Sign Standards provisions. While GEFT has 
indisputably  challenged  the  constitutionality  of  the  Sign 
Standards in its complaint, its preliminary injunction motion 
focuses solely on its due process claim and does not request a 
ruling  on  the  Sign  Standards’  compliance  with  the  First 
Amendment.  In  fact,  GEFT  informed  the  district  court  that 
“[r]esolution of these [First Amendment] constitutional issues 
is not necessary for resolution of GEFT’s preliminary injunc‐
tion.” Westfield’s motion also did not ask the district court to 
definitively rule on the Sign Standards’ constitutionality. The 
district court thus did not address the merits of GEFT’s First 
Amendment challenge to the Sign Standards, and we will not 
reach them here in the first instance. See Old Republic Ins. Co. 
v. Fed. Crop Ins. Corp., 947 F.2d 269, 276 (7th Cir. 1991) (“It is 
fundamental that on appeal to this court a litigant is restricted 
No. 18‐3236                                                         11

to those arguments which already have been raised at the dis‐
trict court level.”).  
   A. GEFT’s Preliminary Injunction Motion 
     The  district  court  denied  GEFT’s  preliminary  injunction 
motion for two reasons. It first held that GEFT had not shown 
it  was  reasonably  likely  to  succeed  on  the  merits  of  its  due 
process claim. The district court also concluded that a prelim‐
inary  injunction  in  GEFT’s  favor  was  unwarranted  “based 
upon the timing and procedural history of GEFT’s and West‐
field’s legal steps taken.” More specifically, “GEFT’s actions 
of  knowingly  violating  the  UDO,  then  later  seeking  this 
[c]ourt’s intervention, and then again undertaking work in vi‐
olation of the UDO, undermines the propriety of equitable re‐
lief  before  the  case  can  be  fully  adjudicated.”  We  consider 
each of these rationales in turn. 
       1. GEFT’s Due Process Claims 
    The  Fourteenth  Amendment’s  Due  Process  Clause  pro‐
vides that “[n]o State shall … deprive any person of life, lib‐
erty,  or  property,  without  due  process  of  law.”  U.S.  Const. 
amend. XIV. This due process guarantee includes procedural 
and  substantive  components.  See  County  of  Sacramento  v. 
Lewis, 523 U.S. 833, 840 (1998). GEFT claims violations of both. 
           a. Procedural Due Process  
    GEFT  first  argues  Westfield  violated  its  procedural  due 
process rights when it stopped GEFT from finishing construc‐
tion on the Billboard. To determine whether such a violation 
occurred, we first ask whether GEFT has been deprived of a 
protected  liberty  or  property  interest;  and  second,  we  ask 
whether that deprivation occurred without due process. See 
12                                                                No. 18‐3236 

Black  Earth  Meat  Mkt.,  LLC  v.  Village  of  Black  Earth,  834  F.3d 
841, 848 (7th Cir. 2016). 
    To assess whether GEFT has a property interest protected 
by  due  process,  we  look  to  an  independent  source,  such  as 
state law, rather than the U.S. Constitution itself. See Cleveland 
Bd.  of  Educ.  v.  Loudermill,  470  U.S.  532,  538  (1985).  GEFT’s 
leasehold in the Esler Property is a protected interest that can 
support a procedural due process claim. See River Park, Inc. v. 
City of Highland Park, 23 F.3d 164, 166 (7th Cir. 1994).5  
    The next part of this inquiry asks whether GEFT has been 
deprived of this property right  without due process of  law. 
See Hudson v. City of Chicago, 374 F.3d 554, 559 (7th Cir. 2004). 
GEFT asserts two different theories of how it suffered a dep‐
rivation  because  of  Westfield’s  actions.  First,  GEFT  claims 
that  the  city  deprived  it  of  its  property  right  in  its  lease  by 

                                                 
      5 GEFT also asserts that its state‐issued Billboard permit is a vested, 

protected property right under Indiana law that can support its claim. This 
is unclear. While a state‐granted building permit might be a vested prop‐
erty right, see Metro. Dev. Comm’n of Marion Cty. v. Pinnacle Media, LLC, 836 
N.E.2d  422,  427–28  (Ind.  2005),  Indiana’s  Department  of  Transportation 
provides in its regulations that all state permitting requirements are in ad‐
dition to local requirements. Thus, GEFT only held its state Billboard per‐
mit  subject  to  Westfield’s  own  permitting  scheme.  That  could  mean 
GEFT’s property right in the permit never vested; alternatively, that could 
mean Westfield did not deprive GEFT of any property right when it en‐
forced the Sign Standards against it, as GEFT always held the Indiana per‐
mit subject to the Sign Standards. We do not need to decide the issue, as 
GEFT does have a protected property right in its Esler Property leasehold 
that could form the basis of a due process claim. And our analysis of the 
process that GEFT received from Westfield would be the same assuming 
it  did  have  a  protected  property  right  in  this  permit  and  had  been  de‐
prived of that right. 
No. 18‐3236                                                    13

enforcing an “invalid” stop work notice against it without no‐
tice or a hearing. According to GEFT, the UDO requires that 
certain information be included in a “Stop Work Order” from 
Westfield—a description of the violation and the appeals pro‐
cess,  the  applicable  enforcement  provisions  of  the  UDO  in‐
cluding penalties that may be assessed, and a date for compli‐
ance. UDO art. 11.5(A). But the November 7 Stop Work No‐
tice did not contain all this information, nor did Westfield’s 
November 22 letter. Thus, GEFT says, the Stop Work Notice 
was not enforceable and provided no basis to order GEFT to 
stop putting up its Billboard. 
     This  theory  cannot  support  a  procedural  due  process 
claim. As an initial matter, GEFT’s own evidence submitted 
in  support  of  its  motion  demonstrates  that  it  stopped  con‐
structing the Billboard only because of Zaiger’s arrest threats, 
not because of notices it received from Westfield. Lee states in 
his affidavit that “GEFT contractors stopped working because 
of the threat of incarceration, not because of a stop work or‐
der” and that “[b]ut for the threats of arrest noted above, the 
work on the … Billboard that was planned for December 16, 
2017  …  would  have  been  completed.”  Kisiel  agreed  with 
Lee’s recitation of the facts of what happened on December 
16. And both Brock and Finn, the two contractors onsite that 
day, said in affidavits that “[w]ere it not for the threats of ar‐
rest … we would have been able to complete the work that 
was planned for December 16, 2017 to erect the sign head for 
the … Billboard.” The Stop Work Notices therefore could not 
have deprived GEFT of its property. 
   Even if the Stop Work Notices themselves halted further 
work on the Billboard, and assuming this work stoppage “de‐
prived” GEFT of its leasehold interest, GEFT’s only complaint 
14                                                                  No. 18‐3236 

about  these  notices  is  that  they  did  not  comply  with  the 
UDO’s  requirements.  But  there  is  no  constitutional  proce‐
dural  due  process  right  to  state‐mandated  procedures.  See 
Charleston v. Bd. of Trs. of Univ. of Ill. at Chi., 741 F.3d 769, 773 
(7th Cir. 2013); River Park, 23 F.3d at 166–67 (plaintiff “may not 
have received the process [the state] directs its municipalities 
to provide, but the Constitution does not require state and lo‐
cal  governments  to  adhere  to  their  procedural  promises”). 
The fact that the Stop Work Notices did not comply with the 
UDO’s procedures cannot support a procedural due process 
claim, and GEFT does not raise any other issue with the pro‐
cess it received via the Stop Work Notices beyond their non‐
compliance with the UDO. Thus, it has not shown any likeli‐
hood of success on the merits of its procedural due  process 
claim as it relates to these notices.6 

                                                 
      6 Moreover, the process that GEFT was entitled to was what was “due 

under  the  circumstances.”  Charleston,  741  F.3d  at  772;  see  also  Gilbert  v. 
Homar, 520 U.S. 924, 930 (1997) (“[D]ue process is flexible and calls for such 
procedural protections as the particular situation demands.” (alteration in 
original) (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972))). The tradi‐
tional hallmarks of procedural due process are “notice and an opportunity 
to be heard.” Dietchweiler ex rel. Dietchweiler v. Lucas, 827 F.3d 622, 628 (7th 
Cir. 2016). Westfield provided both before GEFT stopped erecting the Bill‐
board. The November 7 Stop Work Notice informed GEFT of how the steel 
pole installation allegedly violated the UDO; Westfield’s November 22 let‐
ter provided even more details about those violations, gave a proposed 
date for compliance, and warned that “further enforcement action” could 
follow if GEFT did not comply with Westfield’s ordinances. And “[a]ny 
decision … in enforcement or application of [the UDO] may be appealed 
to the [Board of Zoning Appeals] by any person claiming to be adversely 
affected by such decision.” UDO art. 3.2(B)(1). GEFT could have taken ad‐
vantage of that process before or after December 16 and received the op‐
portunity to be heard regarding Westfield’s contentions that its Billboard 
violated the Sign Standards. See River Park, 23 F.3d at 167 (procedural due 
No. 18‐3236                                                                    15

    GEFT also says that Westfield “violated its leasehold in‐
terest in the [Esler] Property by threatening GEFT’s represent‐
atives with arrest and imprisonment.” But GEFT cannot sup‐
port its claim based on this theory either. When a plaintiff al‐
leges a deprivation based on conduct that is “random and un‐
authorized, the state satisfies procedural due process require‐
ments  so  long  as  it  provides  a  meaningful  post‐deprivation 
remedy.” Leavell v. Ill. Dep’t of Nat. Res., 600 F.3d 798, 805 (7th 
Cir. 2010) (alterations and citation omitted); see Armstrong v. 
Daily, 786 F.3d 529, 544 (7th Cir. 2015) (conduct is random and 
unauthorized when “the state could not predict the conduct 
causing the deprivation, could not provide a pre‐deprivation 
hearing as a practical matter, and did not enable the depriva‐
tion through established state procedures and a broad dele‐
gation of power”). 
    GEFT  presented  evidence  that  on  December  16,  Zaiger 
came onto the Esler Property, identified himself as the West‐
field city attorney, and told Lee and the others on the site that 
they would be arrested if work was not stopped immediately. 
According to GEFT, it was only because of these threats that 

                                                 
process  requirements  for  property  owner’s  loss  were  satisfied  where 
owner had “ample means to contest the runaround it was receiving at the 
hands of” the defendant through state law processes). We also note that 
GEFT  could  have  applied  for  a  permit  before  it  began  erecting  the  Bill‐
board.  While  GEFT  can  bring  a  preenforcement  First  Amendment  chal‐
lenge  to  the Sign Standards  without subjecting  itself  to  that  process,  see 
ACLU v. Alvarez, 679 F.3d 583, 590–91 (7th Cir. 2012), the permitting pro‐
cess remained available as a way for GEFT to engage with Westfield’s Sign 
Standards and receive both notice and an opportunity to be heard before 
being denied the right to install its sign. GEFT does not take issue with the 
procedural adequacies of any of these processes available to it to challenge 
Westfield’s decision preventing continued work on the Billboard. 
16                                                            No. 18‐3236 

it stopped constructing the Billboard, and it was these threats 
that therefore deprived it of its leasehold interest.7 But both 
GEFT and Westfield agree that neither local nor state law au‐
thorizes the arrest of anyone violating a municipal ordinance. 
Even if Zaiger is considered an employee of Westfield (which 
is an open question as Zaiger worked for a private law firm 
representing the city), GEFT has not identified any evidence 
Westfield authorized Zaiger’s threats or even could have pre‐
dicted he would make them that day. See Leavell, 600 F.3d at 
806. As Westfield points out, the Indiana Tort Claims Act pro‐
vides a remedy for any abuse of process that Zaiger’s actions 
represent. See Ind. Code § 34‐13‐3 et seq. GEFT has not made 
any attempt to show that it took advantage of this process or 
that  this  remedy  would  be  insufficient  to  compensate  it  for 
what  was  lost  by  Zaiger’s  threats.  See  Veterans  Legal  Defense 
Fund v. Schwartz, 330 F.3d 937, 941 (7th Cir. 2003) (“Given the 
availability of state remedies that have not been shown to be 
inadequate,  plaintiffs  have  no  procedural  due  process 
claim.”). Because it has not made this showing, GEFT has not 
demonstrated it is likely to succeed on the merits of its proce‐
dural due process claim.   
    And since GEFT has no likelihood of success on the merits 
of this claim, there was no need for the district court to con‐
duct further analysis of the “threshold phase” for preliminary 

                                                 
      7 We note that is not clear GEFT was even deprived of anything: its 

leasehold interest in the Esler Property is subject to state and local regula‐
tions, such as the UDO. See River Park, 23 F.3d at 167 (“State and local gov‐
ernments may regulate and even take property; they must pay for what 
they take but are free to use the land as they please.”). But Westfield makes 
no argument to the contrary in its brief, and so we will assume that a dep‐
rivation occurred here. 
No. 18‐3236                                                            17

injunctive relief, or to move to the “balancing phase.” See Va‐
lencia v. City of Springfield, 883 F.3d 959, 966 (7th Cir. 2018) (“If 
it is plain that the party seeking the preliminary injunction has 
no case on the merits, the injunction should be refused regard‐
less of the balance of harms.” (citation omitted)). GEFT is not 
entitled  to  its  requested  preliminary  injunction  based  on  its 
procedural due process claim. 
            b. Substantive Due Process 
    GEFT also seeks a preliminary injunction based on an al‐
leged violation of its substantive due process rights. It argues 
that  Westfield used Zaiger’s “unlawful  threat”  of  imprison‐
ment  “to  coerce  GEFT  into  not  exercising  its  constitutional 
right to enjoy the use of its [p]roperty.” According to GEFT, 
Zaiger’s conduct in this regard “is so utterly arbitrary and ir‐
rational that it shocks the conscience.” 
    The  substantive  component  of  the  Due  Process  Clause 
“bars certain arbitrary, wrongful government actions ‘regard‐
less  of  the  fairness  of  the  procedures  used  to  implement 
them.’”  Porter  v.  DiBlasio,  93  F.3d  301,  310  (7th  Cir.  1996) 
(quoting  Zinermon  v.  Burch,  494  U.S.  113,  125  (1990)).  The 
scope of a substantive due process claim is limited. See Platt v. 
Brown,  872  F.3d  848,  852  (7th  Cir.  2017).  When  a  plaintiff 
brings  such  a  claim  challenging  “harmful,  arbitrary  acts  by 
public officials,” this claim “must meet a high standard, even 
when the alleged conduct was abhorrent, to avoid constitu‐
tionalizing  every  tort  committed  by  a  public  employee.” 
Geinosky  v.  City  of  Chicago,  675  F.3d  743,  750  (7th  Cir.  2012). 
More specifically, “the cognizable level of executive abuse of 
power [is] that which shocks the conscience.” Lewis, 523 U.S. 
at 846. “[O]nly the most egregious official conduct” can meet 
this standard. Id.  
18                                                                  No. 18‐3236 

    GEFT is not likely to succeed on the merits of this claim. 
Although Zaiger’s threats of arrest were certainly inappropri‐
ate insofar as Indiana law does not provide a basis to arrest 
someone for violating a municipal ordinance, his threats are 
a far cry from the type of conduct recognized as conscience‐
shocking  (especially  considering  that  he  did  not  follow 
through and have anyone arrested). See, e.g., Rochin v. Califor‐
nia,  342  U.S.  165,  172–73  (1952)  (forcibly  pumping  criminal 
suspect’s stomach shocked the conscience).8  
    In its reply brief, GEFT says that since Westfield violated 
its property interest in its lease, Westfield violated its substan‐
tive due process rights even if Zaiger’s conduct did not shock 
the conscience. However, “[s]ubstantive due process is not ‘a 
blanket  protection  against  unjustifiable  interferences  with 
property.’” Gen. Auto Serv. Station v. City of Chicago, 526 F.3d 
991,  1000  (7th  Cir.  2008)  (quoting  Lee  v.  City  of  Chicago,  330 
F.3d  456,  461  (7th  Cir.  2003)).  If  GEFT  wishes  to  challenge 
Westfield’s interference with its property interests as a type 
of land‐use decision that rises to the level of a substantive due 
process violation, it “must first establish either an independ‐
ent constitutional violation or the inadequacy of state reme‐
dies to redress the deprivation.” Id. at 1001. GEFT has done 
                                                 
      8  GEFT  also  claims  that  Zaiger  may  have  violated  a  rule  of  profes‐

sional conduct by speaking to Lee directly and refusing to speak to GEFT’s 
lawyer.  See  Ind.  Rules  of  Prof.  Conduct  4.2  (“In  representing  a  client,  a 
lawyer shall not communicate about the subject of the representation with 
a  person  the  lawyer  knows  to  be  represented  by  another  lawyer  in  the 
matter.”).  Even  assuming such a  violation  did  occur (which is  not  clear 
from the record), that would not change this analysis. A violation of this 
rule  may  be  unprofessional,  but  that  does  not  mean  it  shocks  the  con‐
science. See Tun v. Whitticker, 398 F.3d 899, 903 (7th Cir. 2005) (even “ab‐
horrent” behavior by officials does not necessarily shock the conscience). 
No. 18‐3236                                                                      19

neither.  Therefore,  GEFT  cannot  succeed  on  its  substantive 
due process claim under this theory.9 
    As  with  the  procedural  due  process  claim,  GEFT’s  sub‐
stantive due process claim has no likelihood of success on the 
merits. Thus, the district court did not err in declining to enter 
a preliminary injunction in GEFT’s favor, and there is no need 
to continue with the preliminary injunction analysis. See Girl 
Scouts, 549 F.3d at 1086. 
            2. GEFT’s Unclean Hands 
     In addition to its decision that GEFT was unlikely to suc‐
ceed on the merits of its due process claims, the district court 
also  denied  injunctive  relief  because  GEFT’s  actions  in 
“knowingly  violating  the  UDO,  then  later  seeking  this 
[c]ourt’s intervention, and then again undertaking work in vi‐
olation of the UDO, undermine[d] the propriety of equitable 
relief” in its favor. This is so because “ordinances adopted by 
a  city  are  presumptively  valid  until  a  court  has  determined 



                                                 
      9 Even if Zaiger’s actions did rise to the level of conscience‐shocking 

conduct or otherwise constitute a substantive due process violation, GEFT 
has not properly alleged that Westfield could be held liable under § 1983 
for his actions. GEFT brings its substantive due process claim under § 1983 
against Westfield only; however, there is no respondeat superior liability 
for municipalities under this statute. See Belcher v. Norton, 497 F.3d 742, 754 
(7th  Cir.  2007).  The  City  could  be  liable  if  Zaiger  was  a  “final  policy‐
maker.”  See  id.  (citing  Pembaur  v.  City  of  Cincinnati,  475  U.S.  469,  481 
(1986)). GEFT argues Zaiger’s actions “can fairly be said to represent offi‐
cial policy,” but the mere fact that he worked for Westfield does not show 
that, pursuant to state law, Zaiger possessed such authority. See Pembaur, 
475 U.S. at 480. This is another reason why GEFT has not shown it is likely 
to succeed on the merits of its substantive due process claim. 
20                                                        No. 18‐3236 

them to be otherwise,” and “GEFT cannot unilaterally decide 
that an ordinance is invalid and then disobey it.”  
    GEFT  challenges  this  “unclean  hands”  aspect  of  the  dis‐
trict court’s decision as well. We review the district court’s ex‐
ercise of its “equitable judgment and discretion” in this regard 
for abuse of discretion. King v. Kramer, 763 F.3d 635, 642 (7th 
Cir. 2014). 
     The purpose of the unclean‐hands doctrine “is to discour‐
age  unlawful  activity.”  Original  Great  Am.  Chocolate  Chip 
Cookie Co. v River Valley Cookies, Ltd., 970 F.2d 273, 281 (7th Cir. 
1992);  see  Shondel  v.  McDermott,  775  F.2d  859,  868  (7th  Cir. 
1985) (“‘[U]nclean hands’ really just means that in equity as 
in law the plaintiff’s fault, like the defendant’s, may be rele‐
vant to the question of what if any remedy the plaintiff is en‐
titled to.”). According to GEFT, it could not be at fault for re‐
fusing  to  apply  for  or  obtain  a  permit  before  it  started  con‐
struction on the Billboard. GEFT argues that because the Sign 
Standards  are,  in  its  view,  unconstitutional,  it  is  as  if  they 
never existed, and GEFT “cannot have unclean hands for not 
complying with a non‐existent law.” 
    GEFT’s  argument  is  premised  on  a  misunderstanding 
about who has the authority to declare a law void; GEFT itself 
does not have that power. After a court holds that a statute or 
ordinance  is  unconstitutional,  that  legislation  is  void.  See 
GEFT Outdoor LLC v. Consol. City of Indianapolis & County of 
Marion, 187 F. Supp. 3d 1002, 1012 (S.D. Ind. 2016) (noting that 
because the court had ruled the ordinance at issue was uncon‐
stitutional, the plaintiff could derive no rights from it). But the 
court’s ruling that the law is invalid is the crucial trigger for 
voiding it. Parties who believe that a statute or ordinance is 
unconstitutional must wait for that to happen before treating 
No. 18‐3236                                                          21

the challenged law as nonexistent. They do not have free rein 
to  invoke  a  court’s  jurisdiction  over  a  challenge  to  an  ordi‐
nance,  but  to then act like the law does  not exist  before  the 
court reaches the merits of its challenge. 
     The constitutionality of the Permit Exceptions and the Off‐
Premises Ban in the Sign Standards is one of the main issues 
raised in GEFT’s complaint against Westfield. We express no 
opinion  on  the  merits  of  these  First  Amendment  claims;  it 
may be that GEFT eventually prevails and the district court 
will declare these portions of the Sign Standards unconstitu‐
tional and void. The court might also conclude that these por‐
tions are not severable from the rest of the Sign Standards, as 
GEFT argues, and that entire chapter of the UDO must be de‐
clared  void.  But  the  district  court  has  not  considered  or  ac‐
cepted  any  of  these  arguments  yet,  so  various  outcomes  of 
GEFT’s  challenge  are  still  possible.  The  Sign  Standards  are 
still in force until that happens. This is the basic principle the 
district  court  applied  in  its  decision  to  assess  the  equity  of 
GEFT’s actions in the context of this lawsuit—until a court de‐
clares  that  the  Sign  Standards  are  unconstitutional,  GEFT 
must presume that this chapter of the UDO is a valid enact‐
ment of the city’s legislature that applies to its conduct.  
   GEFT argues this is the wrong way to approach its own 
challenge, though. It says that the Sign Standards are content 
based, and courts must presume that a content‐based law is 
unconstitutional. See Reed v. Town of  Gilbert, 135  S.  Ct. 2218, 
2226  (2015).  But  GEFT  confuses  the  issue:  the  presumption 
from Reed applies when a court actually reviews a law for its 
compliance with the First Amendment. That is not what either 
party asked the court to do in the context of these injunction 
22                                                                No. 18‐3236 

motions.  Instead,  GEFT  sought  an  injunction  because  of  al‐
leged  due  process  violations,  and  Westfield  sought  one  to 
maintain the status quo pending the ultimate resolution of the 
case. Neither GEFT nor Westfield asked the district court to 
rule  on  the  Sign  Standards’  constitutionality,  so  Reed’s  pre‐
sumption did not apply.  
   The district court, faced with a situation where GEFT had 
invoked the court’s power over its dispute with Westfield, but 
then unilaterally acted in violation of a still‐valid ordinance, 
did not abuse its discretion in determining that these actions 
supported denying GEFT’s motion for equitable relief. Once 
GEFT filed its lawsuit seeking a judicial determination on the 
Sign Standards’ validity, it needed to let that process unfold 
before treating them as nonexistent.10 
      B. Westfield’s Motion for a Restraining Order 
    After denying GEFT its requested injunctive relief, the dis‐
trict court stated that “[i]n light of” its ruling on that motion, 
it would grant Westfield’s motion for a restraining order “to 
                                                 
      10 Ordinarily, the unclean‐hands doctrine “only applies when there is 

a  direct  nexus  between  the  bad  conduct  and  the  activities  sought  to  be 
enjoined.’” Shondel, 775 F.2d at 869 (quoting Int’l Union, Allied Indus. Work‐
ers v. Local Union No. 589, 693 F.2d 666, 672 (7th Cir. 1982)). GEFT argues 
there is no nexus here between its conduct and the activities it sought to 
enjoin  because  “GEFT  has not  taken  any action inconsistent  with  its  re‐
quest to exercise its First Amendment rights.” But again, GEFT miscon‐
strues the scope of its preliminary injunction motion. GEFT did not ask for 
First Amendment‐related injunctive relief; it asked the court for an order 
allowing  it  to  continue  constructing  the  Billboard  without  interference 
from  Westfield,  despite  its  failure  to  comply  with  the  still‐valid  Sign 
Standards. A sufficient nexus exists between GEFT’s requested relief from 
this ordinance and its actions in ignoring the ordinance to invoke this doc‐
trine.  
No. 18‐3236                                                                    23

the  extent  that  it  requests  an  order  prohibiting  GEFT  from 
continuing any work on its pole and digital sign until after the 
[c]ourt rules on the constitutionality of the UDO and resolves 
this litigation on the merits.” 
    The district court did not conduct a separate analysis on 
Westfield’s  motion,  but  such  an  analysis  was  unnecessary 
considering  its  denial  of  GEFT’s  motion.11  GEFT  had  asked 
the district court for an order enjoining Westfield from taking 
any  further  actions  to  enforce  the  Sign  Standards  against 
them, via the Stop Work Notices or otherwise. The court de‐
termined  that  GEFT  was  not  entitled  to  this  relief  both  be‐
cause it had no likelihood of success on the merits of its due 
process claim,  and because GEFT could not  ignore the Sign 
Standards just because it thought they were unconstitutional. 
Considering that ruling, Westfield’s motion for an order re‐
quiring  that  GEFT  stop  work  on  the  Billboard  pending  the 
outcome of the litigation on the merits sought no more from 
the district court than the logical consequence of its first deci‐
sion—preventing further actions by GEFT in contravention of 
the Sign Standards. It was not an abuse of discretion for the 
district court to prevent GEFT from continuing any construc‐
tion until the court ruled on whether it would have needed a 
sign permit under the Sign Standards to erect its Billboard. See 
Benisek v. Lamone, 138 S. Ct. 1942, 1945 (2018) (“[T]he purpose 
of a preliminary injunction is merely to preserve the relative 


                                                 
     11 Although Westfield’s motion is captioned as one for a “restraining 

order,” the district court treated it as one for a preliminary injunction. As 
GEFT  received  notice  of  it,  this  was  proper,  and  the  motion  can  be  re‐
viewed using the same preliminary injunction standard set out above. See 
Levas & Levas v. Village of Antioch, 684 F.2d 446, 448 (7th Cir. 1982). 
24                                                   No. 18‐3236 

positions of the parties until a trial on the merits can be held.” 
(internal quotation marks omitted)). 
                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.